DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement drawings were received on 12/17/21. These drawings are acceptable and have been entered.

Specification
An amendment to the specification was received on 12/17/21. This amendment is accepted and has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,895,278 (Crawford).
Regarding Claims 1 and 7, Crawford teaches: Claim 1 - a beverage container insulator (5), comprising: a soft-sided generally cylindrical body (5) having a vertical axis, an open top (seen in Figure 4) and a closed bottom (10), and a main body portion (5) defined by an inner wall (AA) and an outer wall (BB) extending from the open top (seen in Figure 4) to the closed bottom (10) to define an interior Claim 7 - wherein the body (5) is substantially in the form of a sleeping bag (5), (Figures 1-5 and Annotated Figure 1 Below).

    PNG
    media_image1.png
    626
    452
    media_image1.png
    Greyscale

Claim 8, Crawford teaches: Claim 8 - a beverage container insulator (5), comprising: a soft-sided body (5) having a vertical axis, an open top (seen in Figure 4) and a closed bottom (10), and a main body portion (5) defined by an inner wall (AA) and an outer wall (BB) extending from the open top (seen I Figure 4) to the closed bottom (10) to define an interior beverage container compartment for receiving a beverage container therein; wherein the soft-sided body (5) includes plural insulation-containing compartments that extend transverse to the vertical axis and which are separated from one another by fastening locations (8) and the closed bottom (10) includes a stiffened material (12), (Figures 1-5 And Annotated Figure 1 Above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,915,580 (Melk) in view of U.S. Patent No. 1,895,278 (Crawford).
Regarding Claims 1-3 and 7, Melk teaches: Claim 1 - a beverage container insulator (12), comprising: a soft-sided generally cylindrical body (12) having a vertical axis, an open top (14) and a closed bottom (36), and a main body portion ((12) between the open top (14) and the closed bottom (36)) defined by an inner wall (26) and an outer wall (34) extending from the open top (14) to the closed bottom (36) to define an interior beverage container compartment for receiving a beverage container therein, the body (12) fastened together to define a compartment extending transverse to the vertical axis and containing insulating material (32), wherein the closed bottom (36) includes a stiffened material (36, 38), (Figures 1-7); Claim 2 - in which the body (12) includes a vertically extending slit (where zipper (18) is located in Figure 1) through the outer and inner walls (26 and 34) to thereby define an opening into the interior beverage compartment, and including a closure element (18) for selectively opening the vertically extending slit to admit a beverage container into the interior beverage container compartment, and closing the vertically extending slit to retain a beverage container in the interior beverage container compartment, (Figures 1-7); Claim 3 - in which the closure element (18) is a zipper (18), (Figures 1-7).
Melk does not teach: the body fastened together at plural fastening locations extending transverse to the vertical axis to define plural compartments extending transverse to the vertical axis and containing insulating material (Claim 1); and wherein the body is substantially in the form of a sleeping bag (Claim 7). However, Crawford teaches: Claim 1 – a soft-sided generally cylindrical body (5) having a vertical axis, an open top (seen in Figure 4) and a closed bottom (10), and a main body portion (5) defined by an inner wall (AA) and an outer wall (BB) extending from the open top (seen in Figure 4) to the closed bottom (10) to define an interior beverage container compartment for receiving a beverage container therein, the body (5) fastened together at plural fastening locations (8) extending Claim 7 - wherein the body (5) is substantially in the form of a sleeping bag (5), (Figures 1-5 and Annotated Figure 1 Above). Therefore, it would have been obvious to one of ordinary skill in the art to modify the insulator of Melk to have the body fastened together at plural fastening locations extending transverse to the vertical axis to define plural compartments extending transverse to the vertical axis and containing insulating material (Claim 1); and wherein the body is substantially in the form of a sleeping bag (Claim 7) as taught by Crawford as it represents the simple substitution of one known element (the body (5) and fastened locations (8) of Crawford) for another (the body (12) of Melk) to obtain the predictable result of providing an insulated body in the form of multiple compartments.
Regarding Claim 8, Melk teaches: Claim 8 - a beverage container insulator (12), comprising: a soft-sided body (12) having a vertical axis, an open top (14) and a closed bottom (36), and a main body portion ((12) between the open top (14) and the closed bottom (36)) defined by an inner wall (26) and an outer wall (34) extending from the open top (14) to the closed bottom (36) to define an interior beverage container compartment for receiving a beverage container therein; wherein the soft-sided body (12) includes a compartment that extend transverse to the vertical axis and contains insulating material (32), and the closed bottom (36) includes a stiffened material (38), (Figures 1-7).  
Melk does not teach: the body fastened together at plural fastening locations extending transverse to the vertical axis to define plural compartments extending transverse to the vertical axis and containing insulating material (Claim 8). However, Crawford teaches: Claim 8 – a soft-sided generally cylindrical body (5) having a vertical axis, an open top (seen in Figure 4) and a closed bottom (10), and a main body portion (5) defined by an inner wall (AA) and an outer wall (BB) extending from the open top (seen in Figure 4) to the closed bottom (10) to define an interior beverage container Melk to have the body fastened together at plural fastening locations extending transverse to the vertical axis to define plural compartments extending transverse to the vertical axis and containing insulating material (Claim 8) as taught by Crawford as it represents the simple substitution of one known element (the body (5) and fastened locations (8) of Crawford) for another (the body (12) of Melk) to obtain the predictable result of providing an insulated body in the form of multiple compartments.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,915,580 (Melk) in view of U.S. Patent No. 1,895,278 (Crawford), and further in view of U.S. Patent No. 4,401,245 (Zills).
Regarding Claim 4, Melk as modified by Crawford teaches the insulator as described above, but does not teach: in which the closure element is a hook and loop fastener (Claim 4). However, Zills teaches: Claim 4 – an insulated body (12) having a vertical slit (26) having a closure element (30/32) in the form of a hook and loop fastener (30/32), (Figures 1-4). Therefore, it would have been obvious to one of ordinary skill in the art to modify the insulator of Melk as modified by Crawford to have in which the closure element is a hook and loop fastener (Claim 4) as taught by Zills as it represents the simple substitution of one known element (the hook and loop fastener (30/32) of Zills) for another (the zipper (18) of Melk) to obtain the predictable result of allowing the closure element to be in the form of a hook and loop fastener which is easy to find and manufacture.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,915,580 (Melk) in view of U.S. Patent No. 1,895,278 (Crawford), and further in view of U.S. Patent No. 5,313,807 (Owen).
Regarding Claims 5 and 11, Melk as modified by Crawford teaches the insulator as described above, but does not teach: in which the closed bottom further comprises a stiffened material comprises a polyurethane or polysiloxane (Claims 5 and 11). However, Owen teaches: Claim 5 – a stiffened material disk (6) located at the bottom of an insulator (1) being in the form of polyurethane (Column 3, Lines 13-28), (Figures 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art to modify the insulator of Melk as modified by Crawford to have in which the closed bottom further comprises a stiffened material comprises a polyurethane or polysiloxane (Claims 5 and 11) as taught by Owen for the purposes of making portions of the insulator from a material which is easy to find and manufacture.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,915,580 (Melk) in view of U.S. Patent No. 1,895,278 (Crawford), and further in view of U.S. Patent No. 1,922,485 (McKee).
Regarding Claim 6, Melk as modified by Crawford teaches the insulator as described above, but does not teach: including an internal frame enveloping the interior beverage compartment to provide stability for a beverage container retained within the soft-sided body (Claim 6). However, McKee teaches: Claim 6 - an insulator (10) including an internal frame (wire (13)) enveloping an interior beverage compartment to provide stability for a beverage container retained within a body of the insulator (10), (Figures 1-7). Therefore, it would have been obvious to one of ordinary skill in the art to modify the insulator of Melk as modified by Crawford to have including an internal frame enveloping the interior beverage compartment to provide stability for a beverage container retained within the Claim 6) as taught by McKee for the purposes of providing a frame system to keep the shape of the insulator of Melk as modified by Crawford for ease of use.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,915,580 (Melk) in view of U.S. Patent No. 1,895,278 (Crawford), and further in view of U.S. Patent No. 9,555,949 (French et al.).
Regarding Claims 12-14, Melk teaches: Claim 12 – a novelty beverage container insulator (12) having a body formed substantially in the shape of a sleeping bag, comprising: a body (12) having a first open end (14) and a second closed end (36) to define a vertical axis extending between the first open end (14) and the second closed end (36), an open interior compartment for receiving therein a beverage container, and inner and outer walls (26, 34), the second closed end including a stiffened material (36, 38); and an insulation-containing compartment (32) extending around the body transverse to the vertical axis, (Figures 1-7); Claim 13 - in which the body (12) includes a vertically extending slit (where zipper (18) is located in Figure 1) through the outer and inner walls (26 and 34) to thereby define an opening into the interior beverage compartment, and including a closure element (18) for selectively opening the vertically extending slit to admit a beverage container into the interior beverage container compartment, and closing the vertically extending slit to retain a beverage container in the interior beverage container compartment, (Figures 1-7); Claim 14 - in which the closure element (18) is a zipper (18), (Figures 1-7).
Melk does not teach:
(A) The stiffened material comprising polysiloxane (Claim 12).
(B) The insulation-containing compartment being a plurality of insulation containing compartments extending around the body transverse to the vertical axis and each insulation-containing compartment defined by transverse fastening locations (Claim 12).
 French teaches: Claim 12 – it being well known to have a base member (184) being made form silicone (Column 10, Lines 22-32) which is a well-known form of polysiloxane, (Figure 13). Therefore, it would have been obvious to one of ordinary skill in the art to modify the insulator of Melk to have the stiffened material comprising polysiloxane (Claim 12) as taught by French as it is both a well-known material used in the construction of beverage insulators and as it would help provide more stability to the closed bottom of the insulator of Melk when placed on a hard surface.
In regards to (B), Crawford teaches: Claim 12 - Crawford teaches: Claim 12 – a soft-sided generally cylindrical body (5) having a vertical axis, an open top (seen in Figure 4) and a closed bottom (10), and a main body portion (5) defined by an inner wall (AA) and an outer wall (BB) extending from the open top (seen in Figure 4) to the closed bottom (10) to define an interior beverage container compartment for receiving a beverage container therein, the body (5) fastened together at plural fastening locations (8) extending transverse to the vertical axis to define plural compartments extending transverse to the vertical axis and containing insulating material (6), wherein the closed bottom (10) includes a stiffened material (12), (Figures 1-5 and Annotated Figure 1 Above). Therefore, it would have been obvious to one of ordinary skill in the art to modify the insulator of Melk to have the insulation-containing compartment being a plurality of insulation containing compartments extending around the body transverse to the vertical axis and each insulation-containing compartment defined by transverse fastening locations (Claim 12) as taught by Crawford as it represents the simple substitution of one known element (the body (5) and fastened locations (8) of Crawford) for another (the body (12) of Melk) to obtain the predictable result of providing an insulated body in the form of multiple compartments.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,915,580 (Melk) in view of U.S. Patent No. 1,895,278 (Crawford), and further in view of U.S. Patent No. 9,555,949 (French et al.), and further in view of U.S. Patent No. 4,401,245 (Zills).
Regarding Claim 15, Melk as modified by Crawford and French et al. teaches the insulator as described above, but does not teach: in which the closure element is a hook and loop fastener (Claim 4). However, Zills teaches: Claim 15 – an insulated body (12) having a vertical slit (26) having a closure element () in the form of a hook and loop fastener (30/32), (Figures 1-4). Therefore, it would have been obvious to one of ordinary skill in the art to modify the insulator of Melk as modified by Crawford and French et al. to have in which the closure element is a hook and loop fastener (Claim 15) as taught by Zills as it represents the simple substitution of one known element (the hook and loop fastener (30/32) of Zills) for another (the zipper (18) of Melk) to obtain the predictable result of allowing the closure element to be in the form of a hook and loop fastener which is easy to find and manufacture.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,915,580 (Melk) in view of U.S. Patent No. 1,895,278 (Crawford), and further in view of U.S. Patent No. 9,555,949 (French et al.), and further in view of U.S. Patent No. 1,922,485 (McKee).
Regarding Claim 17, Melk as modified by Crawford and French et al. teaches the insulator as described above, but does not teach: including an internal frame enveloping the interior beverage compartment to provide stability for a beverage container retained within the soft-sided body (Claim 17). However, McKee teaches: Claim 17 - an insulator (10) including an internal frame (wire (13)) enveloping an interior beverage compartment to provide stability for a beverage container retained within a body of the insulator (10), (Figures 1-7). Therefore, it would have been obvious to one of ordinary skill in the art to modify the insulator of Melk as modified by Crawford and French et al. to have including an internal frame enveloping the interior beverage compartment to provide stability for a Claim 17) as taught by McKee for the purposes of providing a frame system to keep the shape of the insulator of Melk as modified by Crawford and French et al. for ease of use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649